
	
		III
		111th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2010
			Mr. Brown of Ohio
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Supporting the goals of World Tuberculosis
		  Day to raise awareness about tuberculosis.
	
	
		Whereas tuberculosis (TB) is the second leading global
			 infectious disease killer behind HIV/AIDS, claiming 1,800,000 lives each
			 year;
		Whereas the global TB pandemic and spread of drug
			 resistant TB present a persistent public health threat to the United
			 States;
		Whereas according to 2009 data from the World Health
			 Organization, 5 percent of all new TB cases are drug resistant;
		Whereas TB is the leading killer of people with
			 HIV/AIDS;
		Whereas TB is the third leading killer of adult women, and
			 the stigma associated with TB disproportionately affects women, causing them to
			 delay seeking care and interfering with treatment adherence;
		Whereas the Institute of Medicine found that the
			 resurgence of TB between 1980 and 1992 was caused by cuts in TB control funding
			 and the spread of HIV/AIDS;
		Whereas, although the numbers of TB cases in the United
			 States continue to decline, progress towards TB elimination has slowed, and it
			 is a disease that does not recognize borders;
		Whereas an extensively drug resistant strain of TB, known
			 as XDR–TB, is very difficult and expensive to treat and has high and rapid
			 fatality rates, especially among HIV/AIDS patients;
		Whereas the United States has had more than 83 cases of
			 XDR–TB over the last decade;
		Whereas the Centers for Disease Control and Prevention
			 estimated in 2009 that it costs $483,000 to treat a single case of
			 XDR–TB;
		Whereas African-Americans are 8 times more likely to have
			 TB than Caucasians, and significant disparities exist among other United State
			 minorities, including Native Americans, Asian-Americans, and
			 Hispanic-Americans;
		Whereas the United States public health system has the
			 expertise to eliminate TB, but many State TB programs have been left seriously
			 under-resourced due to budget cuts at a time when TB cases are growing more
			 complex to diagnose and treat;
		Whereas, although drugs, diagnostics, and vaccines for TB
			 exist, these technologies are antiquated and are increasingly inadequate for
			 controlling the global epidemic;
		Whereas the most commonly used TB diagnostic in the world,
			 sputum microscopy, is more than 100 years old and lacks sensitivity to detect
			 TB in most HIV/AIDS patients and in children;
		Whereas current tests to detect drug resistance take at
			 least 1 month to complete and faster drug susceptibility tests must be
			 developed to stop the spread of drug resistant TB;
		Whereas the TB vaccine, BCG, provides some protection to
			 children, but has little or no efficacy in preventing pulmonary TB in
			 adults;
		Whereas there is also a critical need for new TB drugs
			 that can safely be taken concurrently with antiretroviral therapy for
			 HIV;
		Whereas the Global Health Initiative commits to reducing
			 TB prevalence by 50 percent;
		Whereas enactment of the Lantos-Hyde Global Leadership
			 Against HIV/AIDS, TB, and Malaria Act and the Comprehensive TB Elimination Act
			 provide an historic United States commitment to the global eradication of TB,
			 including to the successful treatment of 4,500,000 new TB patients and 90,000
			 new multi-drug resistant (MDR) TB cases by 2013, while providing additional
			 treatment through coordinated multilateral efforts;
		Whereas the United States Agency for International
			 Development provides financial and technical assistance to nearly 40 highly
			 burdened TB countries and supports the development of new diagnostic and
			 treatment tools, and is authorized to support research to develop new vaccines
			 to combat TB;
		Whereas the Centers for Disease Control and Prevention,
			 working in partnership with United States, States, and territories, directs the
			 national TB elimination program and essential national TB surveillance,
			 technical assistance, prevention activities, and supports the development of
			 new diagnostic, treatment, and prevention tools to combat TB;
		Whereas the National Institutes of Health, through its
			 many institutes and centers, plays the leading role in basic and clinical
			 research into the identification, treatment, and prevention of TB;
		Whereas the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria provides 63 percent of all international financing for TB programs
			 worldwide and finances proposals worth $3,200,000,000 in 112 countries, and TB
			 treatment for 6,000,000 people, 1,800,000 HIV/TB services, and in many
			 countries in which the Global Fund supports programs, TB prevalence is
			 declining, as are TB mortality rates; and
		Whereas, March 24, 2010, is World Tuberculosis Day, a day
			 that commemorates the date in 1882 when Dr. Robert Koch announced his discovery
			 of Mycobacterium tuberculosis, the bacteria that causes tuberculosis: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of World Tuberculosis Day to raise awareness about tuberculosis;
			(2)commends the
			 progress made by anti-tuberculosis programs, including the United States Agency
			 for International Development, the Centers for Disease Control and Prevention,
			 the National Institutes of Health, and the Global Fund to Fight AIDS,
			 Tuberculosis and Malaria; and
			(3)reaffirms its
			 commitment to global tuberculosis control made through the Lantos-Hyde United
			 States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2008
			 (Public Law 108–25; 117 Stat. 711).
			
